BALFOUR BEATTY CONSTRUCTION, LLC f/k/a CENTEX CONSTRUCTION, LLC, f/k/a CENTEX-ROONEY CONSTRUCTION CO., INC., Appellant,
v.
MICHAEL SUSICH, an individual, Appellee.
No. 4D08-607
District Court of Appeal of Florida, Fourth District.
February 4, 2009
William C. Davell, Christopher D. barber and Scott C. Cochran of May, Meacham & Davell, P.A., Fort Lauderdale, for appellant.
Allison J. Dais of Silber Valente & Davis, West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
STEVENSON, TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.